Citation Nr: 0718488	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected hayfever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2005, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  


FINDING OF FACT

The veteran's service-connected hayfever has not resulted in 
any incapacitating episodes requiring prolonged antibiotic 
treatment, or in three or more non-incapacitating episodes in 
a one year period, characterized by headaches, pain, and 
purulent discharge or crusting; and has not resulted in 
polyps or in a 50 percent or greater obstruction of nasal 
passage on both sides or complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
hayfever have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 6514, 6522 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case,  the veteran was not provided with sufficient 
notice as to assignment of effective dates.  However no 
prejudice to the veteran can result from this defect.  In 
that regard, the Board is denying his claim for a compensable 
rating, rendering moot any question as to assignment of an 
effective date.  

VA satisfied the remaining duty to notify by means of a 
letter dated in February 2004.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
May 2004.  The veteran was informed of the requirements of a 
successful claim for an increased rating, that is, that his 
hayfever had increased in severity, thus also informing him 
sufficiently as to assignment of disability ratings.  He was 
told of his and VA's respective duties in obtaining evidence.  
He was asked to submit to the RO information and/or evidence, 
including that in his possession.  The content and timing of 
this notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  All records 
for which the veteran sought VA assistance in obtaining, have 
been obtained.  An appropriate VA examination was afforded 
the veteran in February 2004.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

Service connection for hayfever was established by rating 
decision dated in June 1976 and a 0 percent (noncompensable) 
disability rating was assigned.  That rating remained in 
effect until the veteran filed his claim for an increased 
rating in November 2003.  

Disabilities of the respiratory system, including diseases of 
the nose and throat, are evaluated under 38 C.F.R. § 4.97.  
Pertinent criteria for evaluating hayfever are found in 
Diagnostic Code 6514, for chronic sinusitis, and Diagnostic 
Code 6522 for allergic or vasomotor rhinitis.  

Under 38 C.F.R. § 4.97 Diagnostic Code 6514, a noncompensable 
rating is assigned for sinusitis detected by x-ray only.  Id.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 30 percent rating is assigned for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id.  .

38 C.F.R. § 4.97 Diagnostic Code 6522 provides for a 10 
percent rating for allergic or vasomotor rhinitis without 
polyps, but where there is greater than 50- percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A 30 percent rating is available 
for allergic or vasomotor rhinitis with polyps.  Id.  

In February 2004, the veteran underwent a VA examination to 
determine the severity of his hayfever.  The examiner 
reported that no headaches, pain, or periods of 
incapacitation resulted from the veteran's hayfever.  Rather, 
his allergic attacks were described as mild and perennial.  
Physical examination found no nasal obstruction, no purulent 
discharge, no crusting, and no tenderness of the sinuses.  A 
diagnosis of mild allergic rhinosinusitis was rendered.  

Also of record are records of treatment provided by Roger 
Haglund, M.D.  These records include a report of the veteran 
suffering from occasional productive cough and headache in 
January 2004, a persistent cough in October 2003, chronic 
cough from March 2001 through  February 2003.  Records of 
treatment provided by Amelia Yeh, M.D., show that this 
physician treated the veteran n February 2003 for a chronic 
cough.  Other than the isolated mention of a headache in 
January 2004, the records of Dr. Haglund and Dr. Yeh do not 
provide evidence pertinent to the criteria applicable to the 
veteran's hayfever.  

During the October 2005 hearing, the veteran testified that 
he did not suffer from sinus blockage.  Hearing transcript at 
3.  He also testified that he suffered from headaches, 
although he did not state the frequency of the headaches.  
Id. at 4 - 5.  Additionally, he testified that he had four 
"incapacitating episodes" in the past six months, endorsing 
a statement that he was bedridden during these episodes.  Id. 
at 5 - 6.  

As indicated above, the VA examination showed that the 
veteran's hayfever has not resulted in any nasal obstruction, 
incapacitating episodes, headaches, pain, purulent discharge 
or crusting.  Only one instance of headache is shown 
treatment records and the veteran's testimony provided no 
specifics as to any other instances.  The record is absent 
for any finding of polyps.  While the veteran testified that 
he suffered "incapacitating episodes," there is no evidence 
of record that the he required bedrest in conjunction with 
treatment by a physician for his hayfever, as is required to 
qualify for an "incapacitating episode" under the rating 
criteria.  Nor is there any evidence that his hayfever has 
ever required 4 weeks or more of antibiotic treatment.  

Because competent medical evidence shows that applicable 
schedular criteria for a compensable rating for hayfever have 
not been met, the Board finds that the veteran's service 
connected hayfever is properly rated as noncompensable.  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his hayfever.  During the 
October 2005 hearing, the veteran testified that he was 
unemployed and on disability.  Hearing transcript at 6.  
However, there is no evidence of record that his hayfever has 
resulted in this unemployment or has ever caused marked 
interference with his employment.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a compensable disability rating for service-
connected hayfever is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


